Title: John Quincy Adams to Abigail Adams, 30 June 1796
From: Adams, John Quincy
To: Adams, Abigail


          
            N: 21.
            My dear Mother.
            The Hague June 30th: 1796.
          
          I begin again to number my letters to you; a practice which I neglected, in writing from England, but which I renew, that at least you may know whether any of them miscarry in the conveyance. I wrote you eight Letters from London: the last of them dated May 5th: and though you have been the most frequent and punctual american correspondent I have had, I have yet no acknowledgment of the receipt of any of them. In general however you have given me notice when my letters reach you. Most of my other correspondents leave me at a loss to know whether they ever get my epistles or not.
          I left London on the 28th: of last month, and arrived here on the 31st: in a small Prussian vessel. You know the boisterous character of the sea round the british island. A gale of wind is not in general to be expected, upon the very borders of the summer solstice; but so it happened, that we just made out to reach the harbour of the Briel, when such a furious tempest came on, that I could not go on shore with a boat even in the river; and many vessels in the North-Sea, less fortunate than we, were lost.
          I found my brother in very good health, though he had in the winter been brought very low by the rheumatism, and in the spring by an intermittent fever. He is perfectly recovered as he will doubtless

let you know under his own hand. But it seems as if no man could come to reside in Holland with impunity.— Since my return, Whitcomb has been attacked with the fever and ague, which he now has upon him, and I am in daily expectation of having a visit from the same troublesome companion.— At the same time, let me not alarm you prematurely. Hitherto I have had no symptoms of it at all.
          I wrote you in my last Letter that from considerations of necessary Prudence, I should leave an highly valued friend behind. Albeit unused to the melting mood, I found the separation not a little painful. It is meant however that it shall only be temporary. It was impossible for me in the Station that I hold to live with a family upon the salary that I receive. It was equally impossible for me to place myself in a situation which would compel me to make my expence exceed my income, upon the contingent possibility of a future amelioration in my circumstances. My friend acquiesced in these sentiments, and we parted with the hopes of meeting again at a period as early as possible.
          I propose to pass one year more in this Country, to complete the three years, which I had originally devoted to my present mission. In the mean time I shall endeavour to make arrangements which may supply me for the future with the means of subsistence. I shall always have it in my power to return to the Bar, but I shall give the preference to any other resource of equal advantage, that I can procure. Three years of total abandonment not only of the practice, but of the studies of the Law, and a pretty constant application of the same time to a pursuit so different from it, will deprive me of whatever fitness I had for that profession, which certainly offers no alluring prospect to a man who intends to dismiss his ambition of all public employment. There is some probability that I may be induced to make a settlement in one of the Southern States. My principal objection to it, is that it will remove me at so great a distance from my native spot, and more especially from you. This indeed is so great, that it will make me hesitate however advantageous the prospect may otherwise appear to me.
          You will perhaps think that after the very flattering encouragement to continue in the career of public service, that has been given me, it will look like imprudence and folly, or at least like ingratitude or want of public spirit to retire from it. I shall certainly not be precipitate in taking the step, but I do not see that at present either the personal or the public motive ought to prevail in recommending to me a different resolution.
          
          I have just received information of the Resolution of the House of Representatives to provide for the execution of the Treaty with Britain. I wish it may meet with no further difficulties nor be the cause or pretext of any new ones.
          The french have in a manner made the conquest of Italy since this season began. They have now no Enemies but the Emperor and Great-Britain, for Portugal is hardly to be reckoned in the number. The armies on the Rhine after an armistice of five months have again begun hostilities. The opening of the campaign was favourable to the french; but since that time they have had some disadvantage, and have now nothing but Dusseldorf beyond the Rhine.
          The twenty-two coupons which you sent me last Winter have been received by the Messrs: Willink who have employed them according to your directions.
          Remember me to all my friends, and believe me to be with constant affection and gratitude, your Son.
          
            John Q. Adams.
          
        